DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/04/2019 and 07/24/2020 are being considered by the examiner.
Allowable Subject Matter
3.	Claims 1 – 10 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: Claims 1 – 10 are allowable over the prior art of record because the prior art : Jo et al (US 2019/0267351 A1) and particularly Gan et al. (US 2013/0105973), figure 7 discloses: a first semiconductor die (198) ¶0035 - 0037 (100) 121, ln  fig. 9 ¶0064, comprising an active surface with the first connection pads 121b disposed thereon and a non-active surface opposing the active surface (104a) and a back surface (104b) that are opposite to each other; a first redistribution layer ((192), ¶0030) ¶0030) disposed on the active surface and electrically connected to the first semiconductor die; a second semiconductor die  (114) comprising an active surface and a back surface that are opposite to each other and disposed on the first redistribution layer (192) in a manner in which the active surface is oriented toward the first redistribution layer, wherein a plurality of first through-silicon  vias (TSVs 184) are disposed in the second semiconductor die, and the second semiconductor die (114) is electrically connected to the first redistribution layer through the plurality of first through-silicon vias;  a second redistribution layer disposed on the encapsulant and electrically connected to the plurality of conductive vias and the plurality of first through-silicon vias in the second semiconductor die;  a third semiconductor die comprising an active surface and a back surface that are opposite to each other and disposed on the second redistribution layer in a manner in 
However, none of the prior art whether taken singularly or in combination, especially when these limitations are considered within the specific combination claimed, to teach: at an overlooking angle from the third semiconductor die to the first semiconductor die, an area of the second semiconductor die is smaller than that of the first semiconductor die, an area of the third semiconductor die is larger than that of the second semiconductor die and other limitations as recited in the independent claims 1 and 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797.  The examiner can normally be reached on 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        August 25, 2021